DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
	Claims 1-20 were previously presented and are fully considered.  All pending claims are directed to a method.
Status of Previous Objections / Rejections
The previous 35 USC §112 and 103 and the Double Patenting rejections are withdrawn in view of Applicant’s remarks in the Appeal Brief of March 15, 2021 and a careful re-examination of the application.
Allowable Subject Matter
Claims 1-20 are allowed.  Independent claim 1 is directed to:  
	A process for the preparation of an aqueous solution comprising at least one earth alkali hydrogen carbonate, comprising the steps of: 
	a) providing water; 
	b) providing at least one earth alkali carbonate-comprising material; 
	c) providing CO2 or an acid having a pKa-value <5; 
2 or acid of step c) in any order such as to obtain an aqueous suspension S1 comprising at least one earth alkali hydrogen carbonate; 
	e) filtering at least a part of the aqueous suspension S1 obtained in step d) by passing the aqueous suspension S1 through at least one submerged membrane module in order to obtain an aqueous solution S2 comprising at least one earth alkali hydrogen carbonate, 
	wherein the at least one submerged membrane module is located in a container; and
	wherein process steps d) and e) are carried out in the same container and 
air or process fluid is recirculated across at least a part of the surface of the at least one submerged membrane module. 
The following is an examiner’s statement of reasons for allowance:  
Regarding the 35 USC 112 rejection, upon further review, the noted issues were addressed.
Examiner previously employed the combination of Poffet and Rabie as the closest prior art.  Poffet discloses the most of the claimed process steps in claim 1, except where the combining and filtering of steps d) and e) are conducted in the same container that houses a submerged membrane module (Poffet, Fig. 1A and pp. 5 & 5 of the 09/17/2020 Final Office Action).  Rabie was employed for both the submerged membrane module and the container.  However, in Poffet, the mixing unit 26 would be the location of the combining step (step d) and filtering at least a part of the aqueous suspension (step e) would initially occur downstream in the membrane filtration unit 34 (Fig. 1).  
To meet the ‘same container’ claim limitations, one option would be to replace 34 with the submerged membrane module 10 in Rabie (Rabie, [0028], [0029], Fig. 1A) and thereafter 10 and 26, or re-arrange the filtering to earlier in the process.  However, it is unclear how this modification will affect Poffet’s process, or as argued by Applicant, it may change the principle of operation in Pofett.  
Another previously unmentioned option is to add or supplement with CO2 at 34 in Poffet, where 34 is replaced by Rabie’s reference 10, although there may be insufficient motivation to make such a modification.  Even if this change is prima facie obvious, since the claims are directed to a process rather than an apparatus claim, it is again unclear how this modification would affect the process.  
In that light, Examiner will place on the record a new reference (Gloss, US2390095; Fig. 1) where all the required materials appear to be added in a single container inclosing a separator 17 (See Conclusion).  To meet the claim limitation, the separator could be replaced by a submerged membrane module, if it would have been obvious to do so.  However, it is again unclear how such a change would affect Gloss’ process.
In view of the above analysis, Examiner also withdraws the prior double patenting rejection since the limitations regarding the same container and submerged membrane modules are not disclosed in the related documents and would not necessarily be obvious in consideration of the prior art.
Therefore, with respect to the claims, the prior art of record fails to disclose, singly or in combination, or to render obvious, all the limitations of the recited claims.  Moreover, upon reconsideration of the application, it appears that no other prior art of record, or any newly found art, properly discloses or reasonably suggests a process for the preparation of an aqueous solution comprising at least one earth alkali hydrogen carbonate with the claimed features substantially as described in independent claim 1.

Conclusion
The following additional prior art appears pertinent to Applicant’s disclosure and claims:
Gloss (US2390095) relates generally to processes for the treatment of magnesium containing materials, such as dolomite, brucite, magnesite, serpentine, olivine, or like minerals, for the manufacture of relatively pure magnesium compounds like magnesium carbonate or magnesium oxide (1: lines 1-6).  The Fig. 1 flow sheet shows a hydro-separator 17 receiving all the
material from a carbonating operation 16 (providing CO2), and serving to effect the desired separation between magnesium bicarbonate solution and sludge solids including calcium carbonate and other solid phase impurities. A stream of fresh water 21 is shown being continuously introduced into the lower conical portion of the hydro-separator (2: lines 20-25).
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required 
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAYDEN BREWSTER/